Citation Nr: 0720314	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for perforated duodenal ulcer.  

2.  Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York which granted service connection for 
perforated duodenal ulcer and assigned an initial 10 percent 
rating, effective from June 9, 2004, the date of the original 
claim.  This appeal also arises from an October 2004 rating 
decision from the New York RO which denied service connection 
for a skin condition.  

In March 2005, the veteran requested that his claim for 
service connection for PTSD be reopened.  A rating action in 
August 2005 denied the claim on the basis that no new and 
material evidence had been submitted.  The case was then 
forwarded to the Board for adjudication of issues certified 
for appeal.  During that time, the veteran submitted 
additional evidence regarding the claim for PTSD, and his 
representative requested that the evidence be reviewed de 
novo at the RO.  Thereafter, and only if the RO continued to 
deny the claim, the service representative requested that a 
statement of the case be issued.  The Board does not construe 
this as a notice of disagreement, as the representative has 
requested a review by the RO on additional evidence as a 
precursor to any further actions.  This issue is referred to 
the RO for actions deemed appropriate.

The issue of service connection for a skin condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  Duodenal ulcer disease is asymptomatic and is not 
manifested by recurring symptoms once or twice yearly.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent evaluation 
for duodenal ulcer disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.112, 4.114 
Diagnostic Codes 7305 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in July 2004.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Increased rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2006).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. Brown, 12 Vet. App. at 126.

730
5
Ulcer, duodenal:
Ratin
g

Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four 
or more times a year
40

Moderate; recurring episodes of severe symptoms two 
or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (2006)

A rating action in January 2005 awarded the veteran service 
connection for peptic ulcer disease.  While it was noted that 
a peptic ulcer existed prior to service, it was determined 
that medication taken to treat a service connected right knee 
disorder contributed to, and aggravated the preexisting 
condition.  Thus, service connection was in order.  A 10 
percent rating was assigned based on the evidence detailed 
below.

A VA medical examination was performed in July 2004.   

In a July 2004 VA examination report, the veteran reported 
having a perforated duodenal ulcer in 1986 secondary to 
Motrin use.  He had no history of malignancy or other 
digestive conditions.  The examiner noted a mid-abdominal 
scar, measuring 4-inches by 0.25-inches, in the vertical 
plane.  There was no unusual evidence of healing.  The 
diagnosis was perforated duodenal ulcer, iatrogenic secondary 
to treatment for a service-connected knee disability.  

A September 2004 VA sigmoidoscopy inspected 50-centimeters of 
the bowel and findings were reported as "Normal exam. No 
biopsies.  No complications."  

November and December 2004 addendums to the July 2004 VA 
medical examination only further explained the basis for the 
determination that the veteran's preexisting peptic ulcer 
disease was aggravated by the used of medications for the 
service connected right knee disorder.  

In an April 2005 statement, the veteran indicated that his 
service-connected ulcer disability should be rated as 
moderately severe.  He noted that he suffered weight loss, 
blood in his stools, and he has been on dietary restrictions 
and Zantac for a number of years.  He noted the bloody stools 
"cleared again for now" with diet and medication.  

In a May 2005 VA outpatient treatment record, the veteran did 
not complain of any stomach problems.  He denied having loss 
of appetite, loss of weight, nausea, vomiting, and diarrhea.  
His medications included Ranitidine.  On physical examination 
of the abdomen, the examiner noted normal bowel sounds, no 
rebound, rigidity, or tenderness.  The veteran had no bruits, 
masses, hernia, lymph nodes, or pulsations.  No diagnosis was 
made regarding any stomach problems or the veteran's service-
connected ulcer disability.  

The salient feature of the evidence of record is that the 
veteran does not manifest any active ulcer disease at 
present, nor does any medical evidence show active ulcer 
disease at the present time.  A 20 percent rating can be 
awarded where impairment is moderate as demonstrated by 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  In the present case, the evidence 
simply does not meet, or so nearly meet the criteria for a 20 
percent rating.  There is no objective evidence of recurrent 
duodenal ulcers during the entire appeal period that would 
warrant a rating higher than 10 percent.  
The veteran's opinion that his ulcer disability more closely 
approximates the symptoms for a 40 percent rating is not 
probative evidence of that assertion, because the veteran is 
a lay person who lacks the medical expertise necessary to 
qualify his opinion as probative evidence.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  In this regard, the Board 
notes that the veteran does not have  moderately severe 
symptoms, with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  His claims that he has daily nausea that is relieved 
by medication is a symptom contemplated in the current 10 
percent rating.  

In short, the preponderance of the evidence is against the 
veteran's claim.  Based on the foregoing, the Board finds 
that a higher evaluation for the veteran's duodenal ulcer is 
not warranted.  In this case, there is no indication in the 
record that the veteran's has symptoms which are related to 
his service-connected ulcer that are the level of severity 
for the next higher rating.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for perforated duodenal ulcer is denied.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In this case, the veteran contends he is entitled to service 
connection for a skin condition, which he claims is due to 
exposure to Agent Orange.  The Form DD-214 reflects service 
in Vietnam from January 1970 to March 1971.  The veteran 
served as a light vehicle driver.  

The Board observes that following the issuance of the last 
Supplemental Statement of the Case (SSOC), dated in May 2005, 
the veteran submitted additional VA medical evidence to the 
Board.  This evidence, in the form of a September 2005 VA 
outpatient treatment record, noted that the veteran had 
"Possible Chloracne vs Multiple cyst and comedones (F-R 
disease) on the face."  Although the claims folder was 
thereafter reviewed by the veteran's representative, there 
was no mention in the Appellant's Brief of waiving 
consideration of the evidence by the RO.  Therefore, the case 
must be remanded for due process considerations.  38 C.F.R. § 
20.1304(c) (2006).  In this case, the veteran through his 
representative specifically requested review of this new 
evidence under 38 C.F.R. § 3.2600.  Thus, while the Board 
regrets the additional delay caused by this remand, the 
claims folder and the additional evidence must be returned to 
the RO for their review, adjudication and for preparation of 
a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should again review the 
newly submitted evidence concerning the 
claimed skin disorder, and undertake 
any additional development deemed 
necessary.  Thereafter, if the benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


